Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 1 of 23 Page ID #:343

                                                                              'O'
    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT

    9                    CENTRAL DISTRICT OF CALIFORNIA

  10
  11
        ANTHONY BOUYER, an                      CV 20-4710-RSWL-RAO x
  12
        individual,                             ORDER re: Defendant’s
  13
                      Plaintiff,                Motion to Dismiss
  14                                            Plaintiff’s Complaint and
              v.                                Declare Plaintiff a
  15                                            Vexatious Litigant [19]
  16    ROCKY’S RACQUET WORLD, a
        Limited Partnership; and
  17    DOES 1-10, inclusive,
  18                  Defendants.
  19
  20          Plaintiff Anthony Bouyer (“Plaintiff”) claims that
  21    Defendant Rocky’s Racquet World (“Defendant”) violated
  22    the Americans with Disabilities Act (“ADA”) and
  23    California’s Unruh Civil Rights Act (“Unruh Act”).
  24    Before the Court is Defendant’s Motion to Dismiss
  25    Plaintiff’s Complaint and Declare Plaintiff a Vexatious
  26    Litigant (the “Motion”) [19].
  27          Having reviewed all papers submitted pertaining to
  28    the Motion, the Court NOW FINDS AND RULES AS FOLLOWS:
                                            1
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 2 of 23 Page ID #:344



    1   the Court GRANTS in part and DENIES in part Defendant’s
    2   Motion.
    3                               I.    BACKGROUND
    4   A.    Factual Background
    5         Plaintiff, a California resident, is a paraplegic
    6   who requires a wheelchair for mobility.                Compl. ¶ 1, ECF
    7   No. 1.     Defendant owns real property located at 8001
    8   Laurel Canyon Blvd., North Hollywood, California 91605
    9   (the “Property”).        Id. ¶ 2.
  10          On or about May 18, 2020, Plaintiff went to a Boost
  11    Mobile store (the “Business”) located on the Property to
  12    inquire about phones and confirm that the Business was
  13    accessible to persons with disabilities.                Id. ¶ 8.
  14    Plaintiff alleges that, although the Property reserved
  15    parking spaces for patrons, the Property had no
  16    designated parking spaces for persons with disabilities
  17    that complied with the 2010 Americans with Disabilities
  18    Act Accessibility Guidelines (“ADAAG” or “ADA
  19    Standards”).       Id. ¶ 11.     Plaintiff personally
  20    encountered the following architectural barriers: a
  21    built-up curb ramp projects from the sidewalk into the
  22    access aisle; the curb ramp exceeds the maximum grade
  23    allowed by ADAAG specifications; and an access aisle is
  24    not properly marked.         Id. ¶¶ 12, 16.
  25          Plaintiff claims that the architectural barriers
  26    deny him his right to enjoy accessible conditions at a
  27    place of public accommodation.             Id. ¶ 16.     Plaintiff
  28    alleges that he is deterred from patronizing the

                                            2
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 3 of 23 Page ID #:345



    1   Business and its accommodations but intends to return to
    2   the Business for the dual purpose of availing himself of
    3   its goods and services and ensuring that it complies
    4   with federal and state law.             Id. ¶ 19.    Plaintiff plans
    5   to return as a “tester” within forty-five days of being
    6   informed that the Property has become fully and equally
    7   accessible.      Id. ¶ 20.
    8         According to Plaintiff, the violations can be
    9   easily removed without much difficulty or expense, and
  10    if complete removal were not achievable, numerous
  11    alternative accommodations could be made to provide a
  12    greater level of access.           Id. ¶ 23.
  13    B.    Procedural Background
  14          On May 27, 2020, Plaintiff filed his Complaint [1],
  15    asserting two claims for relief: (1) violations of the
  16    ADA, 42 U.S.C. § 12181 et seq.; and (2) violation of the
  17    Unruh Act, Cal. Civ. Code § 51 et seq.               On October 20,
  18    2020, Defendant filed the instant Motion [19].
  19    Plaintiff filed his Opposition [22] on November 3, 2020,
  20    and Defendant replied [23] on November 10, 2020.
  21                               II.    DISCUSSION
  22    A.    Legal Standard
  23          1.   Federal Rule of Civil Procedure 12(b)(1)
  24          Federal Rule of Civil Procedure (“Rule”)
  25    12(b)(1) allows a party to seek dismissal of an action
  26    for lack of subject matter jurisdiction.                Fed. R. Civ.
  27    P. 12(b)(1).       A jurisdictional challenge under Rule
  28    12(b)(1) may be facial or factual.              Safe Air for

                                            3
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 4 of 23 Page ID #:346



    1   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
    2   A facial attack asserts that the allegations in a
    3   complaint “are insufficient on their face to invoke
    4   federal jurisdiction,” whereas a factual attack
    5   “disputes the truth of the allegations that, by
    6   themselves, would otherwise invoke federal
    7   jurisdiction.”       Id.
    8         To resolve a facial attack, the court accepts the
    9   allegations in the complaint as true and construes them
  10    in favor of the party opposing dismissal.                Leite v.
  11    Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).
  12    Conversely, in resolving a factual attack, the court
  13    “need not presume the truthfulness of the plaintiff’s
  14    allegations” and “may review evidence beyond the
  15    complaint without converting the motion to dismiss into
  16    a motion for summary judgment.”             Safe Air for Everyone,
  17    373 F.3d at 1039 (citations omitted).               If the moving
  18    party brings a factual attack by presenting extrinsic
  19    evidence, “the party opposing the motion must furnish
  20    affidavits or other evidence necessary to satisfy its
  21    burden of establishing subject matter jurisdiction.”
  22    Id. (quoting Savage v. Glendale Union High Sch., 343
  23    F.3d 1036, 1039 n.2 (9th Cir. 2003)).
  24          Where, however, “the jurisdictional issue and
  25    substantive claims are so intertwined that resolution of
  26    the jurisdictional question is dependent on factual
  27    issues going to the merits,” Rosales v. United States,
  28    824 F.2d 799, 803 (9th Cir. 1987), the court “must

                                            4
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 5 of 23 Page ID #:347



    1   ‘assume [ ] the truth of the allegations in a complaint
    2   . . . unless controverted by undisputed facts in the
    3   record.’”      Warren v. Fox Fam. Worldwide, Inc., 328 F.3d
    4   1136, 1139 (9th Cir. 2003) (quoting Roberts v.
    5   Corrothers, 812 F.2d 1173, 1177 (9th Cir.1987)).                     Under
    6   those circumstances, the court should grant the motion
    7   to dismiss for lack of subject matter jurisdiction “only
    8   if the material jurisdictional facts are not in dispute
    9   and the moving party is entitled to prevail as a matter
  10    of law.”     Rosales, 824 F.2d at 803.
  11          2.   Supplemental Jurisdiction
  12          District courts have supplemental jurisdiction over
  13    “claims that are so related to claims in the action
  14    within such original jurisdiction that they form part of
  15    the same case or controversy under Article III of the
  16    United States Constitution.”            28 U.S.C. § 1367(a).           A
  17    district court in its discretion can decline to exercise
  18    supplemental jurisdiction if: (1) the claim raises a
  19    novel of complex issue of state law; (2) the claim
  20    substantially predominates over the claims over which
  21    the district court has original jurisdiction; (3) the
  22    district court has dismissed all claims over which it
  23    has original jurisdiction; or (4) in exceptional
  24    circumstances, there are other compelling reasons for
  25    declining jurisdiction.          28 U.S.C. § 1367(c).          The
  26    Supreme Court has described 28 U.S.C. § 1367(c) as a
  27    codification of the principles of “economy, convenience,
  28    fairness, and comity” that underlie the Supreme Court’s

                                            5
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 6 of 23 Page ID #:348



    1   earlier jurisprudence concerning pendent jurisdiction.
    2   City of Chicago v. Int’l Coll. of Surgeons, 522 U.S.
    3   156, 172–73 (1997) (quoting Carnegie-Mellon Univ. v.
    4   Cohill, 484 U.S. 343, 357 (1988)).
    5         3.   Vexatious Litigant Motion
    6         “Federal courts can ‘regulate the activities of
    7   abusive litigants by imposing carefully tailored
    8   restrictions under . . . appropriate circumstances.’”
    9   Ringgold-Lockhart v. County of Los Angeles, 761 F.3d
  10    1057, 1061 (9th Cir. 2014) (quoting De Long v.
  11    Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990)).                   Under
  12    28 U.S.C. § 1651(a), district courts may enter pre-
  13    filing orders enjoining vexatious litigants.                 See id. at
  14    1061-62; Weissman v. Quail Lodge Inc., 179 F.3d 1194,
  15    1197 (9th Cir. 1999).          However, “[o]ut of regard for the
  16    constitutional underpinnings of the right to court
  17    access, ‘pre-filing orders should rarely be filed.’”
  18    Ringgold-Lockhart, 761 F.3d at 1062 (quoting De Long,
  19    912 F.2d at 1147).
  20          The Ninth Circuit requires a district court to
  21    comply with the following procedural and substantive
  22    requirements before imposing such an order: “(1) give
  23    litigants notice and ‘an opportunity to oppose the order
  24    before it [is] entered’; (2) compile an adequate record
  25    for appellate review, including ‘a listing of all the
  26    cases and motions that led the district court to
  27    conclude that a vexatious litigant order was needed’;
  28    (3) make substantive findings of frivolousness or

                                            6
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 7 of 23 Page ID #:349



    1   harassment; and (4) tailor the order narrowly so as ‘to
    2   closely fit the specific vice encountered.’”                 Id.
    3   (quoting De Long, 912 F.2d at 1147-48).
    4         In evaluating the third and fourth factors, the
    5   Ninth Circuit has held that the following five
    6   considerations “provide[] a helpful framework”: “(1) the
    7   litigant’s history of litigation and in particular
    8   whether it entailed vexatious, harassing or duplicative
    9   lawsuits; (2) the litigant’s motive in pursuing the
  10    litigation, e.g., does the litigant have an objective
  11    good faith expectation of prevailing?; (3) whether the
  12    litigant is represented by counsel; (4) whether the
  13    litigant has caused needless expense to other parties or
  14    has posed an unnecessary burden on the courts and their
  15    personnel; and (5) whether other sanctions would be
  16    adequate to protect the courts and other parties.”                   Id.
  17    (quoting Molski v. Evergreen Dynasty Corp., 500 F.3d
  18    1047, 1058 (9th Cir. 2007) (per curiam)).
  19          Local Rule 83-8.3 states that an order declaring a
  20    party a vexatious litigant “shall be based on a finding
  21    that the litigant to whom the order is issued has abused
  22    the Court’s process and is likely to continue such
  23    abuse, unless protective measures are taken.”
  24    B.    Discussion
  25          1.   Defendant’s Evidentiary Objections
  26          Defendant objects to the Declaration of Janis Kent
  27    [22-5] and the Report of Janis Kent [22-6] on the
  28    grounds that they lack foundation, see Fed. R. Evid.

                                            7
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 8 of 23 Page ID #:350



    1   602, and are based on insufficient facts or data, see
    2   Fed. R. Evid. 702(b).          See generally Evidentiary Objs.,
    3   ECF No. 24.      Because the Court does not rely on the
    4   objected-to evidence in reaching its conclusions in this
    5   Order, the Court OVERRULES as moot Defendant’s
    6   evidentiary objections.
    7         2.   Motion to Dismiss
    8              a.    ADA Claim
    9         Defendant moves to dismiss Plaintiff’s ADA claim
  10    for lack of standing on the grounds that: (1) the
  11    barriers identified in the Complaint do not presently
  12    exist; and (2) the threat of repeated injury lacks
  13    factual credibility.         Mot. to Dismiss Compl. and Declare
  14    Pl. a Vexatious Litigant (“Mot.”) 6:11-8:26, 18:7-19:16,
  15    20:5-14, ECF No. 19.
  16          “The ‘irreducible constitutional minimum of
  17    standing’ includes three elements: (1) injury in fact;
  18    (2) causation; and (3) redressability.”                Oliver v.
  19    Ralphs Grocery Co., 654 F.3d 903, 907 (9th Cir. 2011)
  20    (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61
  21    (1992)).     To establish standing to seek injunctive
  22    relief, a plaintiff must also demonstrate a “real and
  23    immediate threat of repeated injury” in the future.
  24    Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946
  25    (9th Cir. 2011) (citing Fortyune v. Am. Multi-Cinema,
  26    Inc., 364 F.3d 1075, 1081 (9th Cir. 2004)).                 Thus,
  27    “[b]ecause a private plaintiff can sue only for
  28    injunctive relief (i.e., for removal of the barrier)

                                            8
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 9 of 23 Page ID #:351



    1   under the ADA, a defendant’s voluntary removal of
    2   alleged barriers prior to trial can have the effect of
    3   mooting a plaintiff’s ADA claim.”              Oliver, 654 F.3d at
    4   905 (internal citation omitted).
    5         Defendant first argues that Plaintiff’s request for
    6   injunctive relief is moot, asserting that “[w]hile
    7   [D]efendant would dispute whether the alleged original
    8   ‘injury’ ever occurred at all and whether the relevant
    9   space was even in violation to begin with, . . . the
  10    barriers sued upon in [P]laintiff’s allegations are, at
  11    a minimum, not existing in the present.”                Mot. 8:18-26.
  12    In support of its argument, Defendant provides a
  13    declaration from Defendant’s counsel, photographs of a
  14    van parking space and signage, and a declaration from
  15    Defendant’s managing partner purporting to demonstrate
  16    that the van-accessible parking space at the site does
  17    not have the alleged barriers.             Id. at 8:10-17; see
  18    Bryan Decl. Exs. B-F, N, ECF No. 20.
  19          Here, the question of subject matter jurisdiction
  20    is intertwined with the substantive issues because
  21    Defendant’s argument regarding subject matter
  22    jurisdiction hinges on whether its parking facilities
  23    are ADA-compliant, which goes to the heart of
  24    Plaintiff’s ADA claim.          See Safe Air for Everyone, 373
  25    F.3d at 1039 (“[J]urisdiction and the merits of an
  26    action are intertwined where ‘a statute provides the
  27    basis for both the subject matter jurisdiction of the
  28    federal court and the plaintiff’s substantive claim for

                                            9
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 10 of 23 Page ID #:352



    1   relief.’” (quoting Sun Valley Gasoline, Inc. v. Ernst
    2   Enters., Inc., 711 F.2d 138, 139 (9th Cir. 1983))).
    3   Because the jurisdictional inquiry is coextensive with
    4   the merits of Plaintiff’s ADA claim, dismissal for lack
    5   of subject matter jurisdiction is proper only if the
    6   allegations in the Complaint are controverted by
    7   undisputed facts showing that Defendant is entitled to
    8   prevail as a matter of law.              See Vera v. Bureau of
    9   Indian Affs., 738 F. App’x 431, 432 (9th Cir. 2018)
   10   (stating that under such circumstances, “challenges to
   11   the presence of jurisdictional facts must be treated as
   12   motions for summary judgment with the corresponding
   13   protections for the nonmoving party.” (citing Safe Air
   14   for Everyone, 373 F.3d at 1039)).
   15         As an initial matter, the parties dispute the
   16   location of the alleged barriers.              According to
   17   Defendant, Plaintiff’s counsel communicated to
   18   Defendant’s counsel that the source of the injury was
   19   the lack of compliant van-accessible parking and at no
   20   point corrected Defendant’s understanding of the facts.
   21   Mot. 7:23-8:1; Reply 12:21-13:18, ECF No. 23; see Bryan
   22   Decl. ¶ 10, Ex. A.         Plaintiff, for his part, contends
   23   that the violations he encountered actually exist on the
   24   eastern portion of the parking lot, in front of the
   25   Business, whereas the van-accessible parking space
   26   referred to in Defendant’s Motion is located on the
   27   western side away from store entrances.                Pl.’s Opp’n to
   28   Mot. to Dismiss (“Opp’n”) 2:15-26, ECF No. 22; see

                                            10
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 11 of 23 Page ID #:353



    1   Bouyer Decl. ¶ 8, Ex. 2, ECF No. 22-8.
    2         Although Defendant has taken steps to assure its
    3   parking facilities are ADA-compliant, see Bryan Decl. ¶
    4   12, Exs. B-F, the Court cannot conclude that the
    5   barriers identified in the Complaint do not presently
    6   exist.     Plaintiff’s ADA claim is based in part on the
    7   steepness of the curb ramp.              With respect to the van-
    8   accessible parking in the western lot, the declaration
    9   from Defendant’s counsel provides only a conclusory
   10   statement that “there is no curb ramp in excess of the
   11   maximum grade allowed by the ADAAG specifications,”
   12   Bryan Decl. ¶ 12(b), and Defendant’s photographs provide
   13   no specific measurements or details sufficient to
   14   confirm ADA compliance, see Byran Decl. Exs. B-F.                    On
   15   this basis, Defendant has not met the “heavy burden” of
   16   establishing that Plaintiff’s request for injunctive
   17   relief is moot.        See Rosemere Neighborhood Ass’n v. U.S.
   18   Env’t Prot. Agency, 581 F.3d 1169, 1173 (9th Cir. 2009)
   19   (“The party alleging mootness bears a ‘heavy burden’ in
   20   seeking dismissal.” (quoting Friends of the Earth, Inc.
   21   v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 189
   22   (2000))).
   23         With respect to the eastern parking lot in front of
   24   the Business, Defendant argues in its Reply that the
   25   barriers do not exist there because it complies with the
   26   1991 ADA Standards.         See Reply 13:27-15:20.           In support,
   27   Defendant submits a declaration from Defendant’s
   28   managing partner, Alvin T. Dickens, III, stating that

                                            11
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 12 of 23 Page ID #:354



    1   the parking lot was completed in 1988, the parking
    2   facilities predate the ADA of 1991, and it is his
    3   understanding that the parking lot was in compliance
    4   with the 1991 ADA Standards.             See Dickens Reply Decl. ¶¶
    5   5-6, ECF No. 23-1.         This is insufficient, however, to
    6   establish that the 2010 ADA Standards are wholly
    7   inapplicable.
    8         As Defendant himself points out, the Safe Harbor
    9   provision of the 2010 ADA Standards states that
   10   “[e]lements that have not been altered in existing
   11   facilities on or after March 15, 2012 and that comply
   12   with the corresponding technical and scoping
   13   specifications for those elements in either the 1991
   14   Standards . . . are not required to be modified in order
   15   to comply with the requirements set forth in the 2010
   16   Standards.”       28 C.F.R. § 35.150(b)(2)(i).            Without
   17   knowing if any alterations have been made, the Court
   18   cannot conclude at this juncture that the 1991 ADA
   19   Standards apply.        The Court declines to assess whether
   20   the alleged barriers exist under the 1991 ADA Standards,
   21   particularly where Defendant first argues for the
   22   applicability of the 1991 ADA Standards in its Reply
   23   despite having notice since the filing of the Complaint
   24   that Plaintiff is alleging violations under the 2010 ADA
   25   Standards.      See Compl. ¶ 11.
   26         In short, there are disputes over material facts
   27   inappropriate for resolution on a Rule 12(b)(1) motion.
   28   See Safe Air for Everyone, 373 F.3d at 1039

                                            12
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 13 of 23 Page ID #:355



    1   (“[J]urisdictional finding of genuinely disputed facts
    2   is inappropriate when ‘the jurisdictional issue and
    3   substantive issues are so intertwined that the question
    4   of jurisdiction is dependent on the resolution of
    5   factual issues going to the merits’ of an action.”
    6   (quoting Sun Valley, 711 F.2d at 139)).                At this time,
    7   the Court cannot conclude that the alleged barriers do
    8   not exist and that the ADA claim is moot.
    9         Finally, Defendant argues that Plaintiff lacks
   10   standing to seek injunctive relief under the ADA on the
   11   independent basis that the threat of repeated injury
   12   lacks factual credibility.            Mot. 18:7-19:16.        Defendant
   13   contends that Plaintiff’s allegations regarding intent
   14   to return are insincere, pointing to Plaintiff’s
   15   extensive ADA litigation history and the absence of
   16   facts indicating past patronage, close proximity to
   17   Plaintiff’s home, or a need to inquire about phones.
   18   Id.
   19         “[A]n ADA plaintiff can establish standing to sue
   20   for injunctive relief either by demonstrating
   21   deterrence, or by demonstrating injury-in-fact coupled
   22   with an intent to return to a noncompliant facility.”
   23   Chapman, 631 F.3d at 944.            “Where ‘the public
   24   accommodation being sued is far from the plaintiff’s
   25   home,’ a plaintiff shows ‘actual or imminent injury
   26   sufficient to establish standing’ when he or she
   27   ‘demonstrates an intent to return to the geographic area
   28   where the accommodation is located and a desire to visit

                                            13
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 14 of 23 Page ID #:356



    1   the accommodation if it were made accessible.’”                   Feezor
    2   v. Sears, Roebuck & Co., 608 F. App’x 476, 477 (9th Cir.
    3   2015) (quoting D’Lil v. Best W. Encina Lodge & Suites,
    4   538 F.3d 1031, 1037 (9th Cir.2008)).               However, “‘some
    5   day’ intentions—without any description of concrete
    6   plans, or indeed even any specification of when the some
    7   day will be—do not support a finding” of actual or
    8   imminent injury.        Lujan, 504 U.S. at 564.
    9         Plaintiff alleges that he uses a wheelchair for
   10   mobility, he visited the Business, he personally
   11   encountered barriers related to his disability—
   12   inaccessible parking, and he is being deterred from
   13   patronizing the Business but intends to return “for the
   14   dual purpose of availing himself of the goods and
   15   services offered to the public and to ensure that the
   16   Business ceases evading its responsibilities under
   17   federal and state law.”           Compl. ¶¶ 1, 8, 11-12, 16-17,
   18   19.    Plaintiff further alleges that “[u]pon being
   19   informed that the [Business] has become fully and
   20   equally accessible, he will return within 45 days as a
   21   ‘tester’ for the purpose of confirming . . .
   22   accessibility.”        Id. ¶ 20.      Plaintiff thus articulates a
   23   “concrete plan[]” to return, not just “‘some day’
   24   intentions.”       Lujan, 504 U.S. at 564.           At the motion to
   25   dismiss stage, Plaintiff’s allegations are sufficient to
   26   establish standing.
   27         The Court rejects Defendant’s argument that
   28   Plaintiff’s allegations are implausible because of his

                                            14
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 15 of 23 Page ID #:357



    1   past ADA litigation.          See Antoninetti v. Chipotle
    2   Mexican Grill, Inc., 643 F.3d 1165, 1175 (9th Cir. 2010)
    3   (“Courts must tread carefully before construing a
    4   Disability Act plaintiff’s history of litigation against
    5   him.”); D’Lil, 538 F.3d at 1040 (“The attempted use of
    6   past litigation to prevent a litigant from pursuing a
    7   valid claim in federal court warrants our most careful
    8   scrutiny.”).       The Ninth Circuit has held that an ADA
    9   plaintiff can claim “tester standing,” which allows a
   10   plaintiff whose “only motivation for visiting a facility
   11   is to test it for ADA compliance” to assert standing.
   12   C.R. Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d
   13   1093, 1096 (9th Cir. 2017).              Even if Plaintiff’s only
   14   motivation for visiting the Business was to test it for
   15   ADA compliance, “motivation is irrelevant to the
   16   question of standing under Title III of the ADA.”                    Id.
   17   at 1102.      Because Plaintiff has sufficiently established
   18   standing at this stage, Defendant’s Motion to Dismiss
   19   the ADA claim is DENIED.
   20               b.    Unruh Act Claim
   21         Defendant argues that the Court should decline to
   22   exercise supplemental jurisdiction over, and therefore
   23   dismiss, the Unruh Act claim on any of three independent
   24   grounds under 28 U.S.C. § 1367(c)(2)-(4).                 Mot. 1:13-18,
   25   2:23-6:9.        The Court agrees with Defendant that
   26   “exceptional circumstances” exist and declines to
   27   exercise supplemental jurisdiction over Plaintiff’s
   28   Unruh Act claim.        See 28 U.S.C. § 1367(c)(4).

                                            15
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 16 of 23 Page ID #:358



    1         “In 2012, in an attempt to deter baseless claims
    2   and vexatious litigation, California adopted heightened
    3   pleading requirements for disability discrimination
    4   lawsuits under the Unruh Act.”             Velez v. Il Fornanio
    5   (Am.) Corp., No. 3:18-CV-1840-CAB-MDD, 2018 WL 6446169,
    6   at *6 (S.D. Cal. Dec. 10, 2018).              These heightened
    7   pleading requirements apply to actions alleging a
    8   “construction-related accessibility claim,” which
    9   California law defines as “any civil claim in a civil
   10   action with respect to a place of public accommodation,
   11   including, but not limited to, a claim brought under
   12   Section 51, 54, 54.1, or 55, based wholly or in part on
   13   an alleged violation of any construction-related
   14   accessibility standard.”           Cal. Civ. Code § 55.52(a)(1).
   15   When California continued to experience large numbers of
   16   these actions, California imposed additional limitations
   17   on “high-frequency litigants.”1             In support of its
   18   imposition of additional requirements on high-frequency
   19   litigants, the California Legislature found and
   20   declared:
   21         [M]ore than one-half, or 54 percent, of all
              construction-related accessibility complaints
   22         filed between 2012 and 2014 were filed by two
              law firms. Forty-six percent of all complaints
   23         were   filed  by   a  total  of  14   parties.
              Therefore, a very small number of plaintiffs
   24
   25         1A high-frequency litigant is defined as a plaintiff who
        has filed ten or more complaints alleging a construction-related
   26   accessibility violation within the twelve-month period
        immediately preceding the filing of the current complaint
   27   alleging a construction-related accessibility violation. Cal.
   28   Civ. Proc. Code § 425.55(b)(1).

                                            16
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 17 of 23 Page ID #:359


              have filed a disproportionately large number of
    1         the construction-related accessibility claims
              in the state, from 70 to 300 lawsuits each
    2         year. Moreover, these lawsuits are frequently
              filed against small businesses on the basis of
    3         boilerplate   complaints,    apparently    seeking
              quick cash settlements rather than correction
    4         of the accessibility violation. This practice
              unfairly   taints   the   reputation    of   other
    5         innocent disabled consumers who are merely
              trying to go about their daily lives accessing
    6         public accommodations . . . .
    7   Cal. Civ. Proc. Code § 425.55(a)(2).               In response to the
    8   “special and unique circumstances” surrounding
    9   disability access litigation, id. § 425.55(3),
   10   California imposed a “high-frequency litigant fee,”
   11   requiring high-frequency litigants2 to pay a $1,000
   12   filing fee in addition to the normal fee at the time of
   13   filing a complaint.         Cal. Gov’t Code § 70616.5.
   14         In enacting restrictions and additional fees for
   15   the filing of construction-related accessibility claims,
   16   California sought to limit the burden these types of
   17   cases put on its businesses.             But, in filing these
   18   actions in federal courts, plaintiffs have managed to
   19   avail themselves of the state statutory damages while
   20   circumventing the limitations imposed by the state
   21   legislature.       This situation, as well as the increased
   22   burden on federal courts due to the increasing number of
   23   these cases, presents the type of “exceptional
   24
   25         2Plaintiff qualifies as a high-frequency litigant. See
        Decl. of Anthony Bouyer in Supp. of Resp. to OSC re Suppl.
   26   Jurisdiction ¶ 2, ECF No. 10-2 (“I have filed more than 10
        complaints alleging construction-related accessibility violations
   27   within the 12-month period immediately preceding the filing of
   28   the complaint in this action.”).

                                            17
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 18 of 23 Page ID #:360



    1   circumstances” and “compelling reasons” that justify a
    2   court’s decision to decline to exercise supplemental
    3   jurisdiction over any Unruh Act or other state law
    4   claims under 28 U.S.C. § 1367(c)(4).
    5         Declining to exercise supplemental jurisdiction
    6   over Plaintiff’s Unruh Act claim under these
    7   circumstances furthers the values of judicial economy,
    8   fairness, convenience, and comity.               See, e.g., Schutza
    9   v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal.
   10   2017); United Mine Workers v. Gibbs, 383 U.S. 715, 726
   11   (1966).     Allowing federal courts to act as a haven for
   12   these claims is an affront to the comity between federal
   13   and state courts.         California’s elected representatives,
   14   not this Court, have enacted laws restricting
   15   construction-related accessibility claims and, in doing
   16   so, have directed that these claims by high-frequency
   17   litigants be treated differently than other matters.
   18         Accordingly, the Court concludes that “exceptional
   19   circumstances” and “compelling reasons” exist to support
   20   the Court’s decision to decline to exercise supplemental
   21   jurisdiction over Plaintiff’s Unruh Act claim.                   A
   22   significant number of judges both within the Central
   23   District of California and elsewhere have similarly
   24   declined to exercise supplemental jurisdiction over
   25   construction-related accessibility claims asserted under
   26   state law.      See, e.g., Whitaker v. 7707 Sunset, Inc.,
   27   No. CV 20-1149-DMG(AGRx), 2020 WL 5823566 (C.D. Cal. May
   28   26, 2020) (Gee, J.); Garcia v. Thomas, No. 2:20-cv-

                                            18
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 19 of 23 Page ID #:361



    1   00684-VAP-PLAx, 2020 WL 5239175, (C.D. Cal. May 7, 2020)
    2   (Phillips, J.); Fernandez v. McAuley, No. CV 20-1279 MWF
    3   (GJSx), 2020 WL 3655492 (C.D. Cal. Mar. 30, 2020)
    4   (Fitzgerald, J.); Garcia v. Ross Stores, Inc., No. CV
    5   20-00950 PA (GJSx), 2020 WL 5239863 (C.D. Cal. Feb. 12,
    6   2020) (Anderson, J.); Langer v. Easton, No. CV 19-8562
    7   PSG (ADSx), 2019 WL 7900274 (C.D. Cal. Nov. 7, 2019)
    8   (Gutierrez, J.); Zarian v. Triple M Props., No. 8:19-cv-
    9   01951-JLS-DFM, 2019 WL 5538927 (C.D. Cal. Oct. 25, 2019)
   10   (Staton, J.); Whitaker v. ALO, LLC, No. CV 19-03312-RGK-
   11   GJS, 2019 WL 787737 (C.D. Cal. Oct. 4, 2019) (Klausner,
   12   J.); see also Langer v. Petras, No. 19-cv-1408-CAB-BGS,
   13   2019 WL 3459107 (S.D. Cal. July 31, 2019) (Bencivengo,
   14   J.); Velez v. Cloghan Concepts, LLC, 387 F. Supp. 3d
   15   1072, 1077-78 (S.D. Cal. June 10, 2019) (Moskowitz, J.);
   16   Reyes v. Flourshings Plus, Inc., No. 19cv261 JM (WVG),
   17   2019 WL 1958284 (S.D. Cal. May 2, 2019) (Miller, J.);
   18   Schutza v. Alessio Leasing, Inc., No. 18cv2154-LAB(AGS),
   19   2019 WL 1546950 (S.D. Cal. Apr. 8, 2019) (Burns, J.);
   20   Rutherford v. Ara Lebanese Grill, No. 18-CV-01497-AJB-
   21   WVG, 2019 WL 1057919 (S.D. Cal. Mar. 6, 2019)
   22   (Battaglia, J.); Schutza v. Lamden, No. 2:17-cv-2562-L-
   23   JLB, 2018 WL 4385377 (S.D. Cal. Sept. 14, 2018) (Lorenz,
   24   J.); Reyes v. Snoozetown, LLC, No. 3:18-cv-00498-H-JLB,
   25   2018 WL 3438753 (S.D. Cal. July 16, 2018) (Huff, J.).
   26         The Court has not deprived Plaintiff of any
   27   remedies, as the ADA claim remains pending before this
   28   Court, and Plaintiff may pursue his Unruh Act claim in

                                            19
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 20 of 23 Page ID #:362



    1   state court.3       Any resultant inefficiencies “are slight
    2   in comparison to California’s weighty interest in
    3   ensuring its laws are not circumvented, and in enforcing
    4   the detailed statutory regime it has set up for
    5   construction-related accessibility claims.”                  Davidson v.
    6   Cole, No. SACV-20-01733-CJC-(ADSx), 2020 WL 6588386, at
    7   *4 (C.D. Cal. Sept. 28, 2020).             The Court therefore
    8   GRANTS Defendant’s Motion to Dismiss the Unruh Act
    9   claim.
   10         3.    Motion to Declare Plaintiff a Vexatious
                    Litigant
   11
   12         Lastly, Defendant asks the Court to declare
   13   Plaintiff a vexatious litigant under Local Rule 83-8 and
   14   direct the Clerk not to accept filings from Plaintiff
   15   without review by an authorizing judge.                Mot. 17:22-26.
   16   At a minimum, Defendant argues, the Court should
   17   prohibit Plaintiff from filing ADA-based state-law
   18   claims for monetary damages.             Id. at 17:27-28.
   19   Defendant contends that Plaintiff’s “history and motive
   20   demonstrate that he is a vexatious litigant,” pointing
   21   out that Plaintiff has filed at least 411 lawsuits in
   22   this district in 2020 and urging the Court to consider
   23   Plaintiff’s motive “to extort quick cash settlements
   24         3Plaintiff encountered the barriers in May 2020. Compl. ¶
   25   8. Accordingly, the statute of limitations for Plaintiff’s Unruh
        Act claim has not lapsed, and Plaintiff is able to bring this
   26   claim in state court. See Harris v. County of San Diego, No. CV
        18-924-BTM-AHG, 2019 WL 6683367, at *4 (S.D. Cal. Dec. 5, 2019)
   27   (finding that Unruh Act claims “are subject to a two-year statute
   28   of limitations” (citing Cal. Civ. Proc. Code § 335.1)).

                                            20
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 21 of 23 Page ID #:363



    1   from businesses . . . [and] to evade California state
    2   court protections against such suits.”                Id. at 10:2-
    3   16:21.
    4         It is indisputable that Plaintiff is a serial ADA
    5   litigant who has filed numerous complaints alleging both
    6   ADA and Unruh Act claims.            But “[a]n injunction cannot
    7   issue merely upon a showing of litigiousness.                  The
    8   plaintiff’s claims must not only be numerous, but also
    9   be patently without merit.”              Molski v. Evergreen Dynasty
   10   Corp., 500 F.3d 1047, 1059 (9th Cir. 2007) (per curiam)
   11   (quoting Moy v. United States, 906 F.2d 467, 470 (9th
   12   Cir. 1990)).       Besides emphasizing the sheer volume of
   13   complaints filed by Plaintiff and their apparent
   14   boilerplate nature, Defendant has not provided
   15   sufficient evidence that Plaintiff’s filings are
   16   frivolous or without merit.              Defendant highlights six
   17   other lawsuits that Plaintiff initiated on May 18 and
   18   19, 2020, but all six lawsuits have resulted in either
   19   an agreement to bring premises into compliance with
   20   disability access laws or an injunction for compliance.
   21   Opp’n 15:13-16; Bouyer Decl. ¶¶ 10-19.                Contrary to
   22   Defendant’s suggestion, Mot. 15:21-25, a high settlement
   23   rate is not “evidence of a lack of belief in the merits
   24   . . . [but rather] a fact of modern litigation.”                     Wilson
   25   v. Pier 1 Imps. (US), Inc., 411 F. Supp. 2d 1196, 1201
   26   (E.D. Cal. 2006).
   27         Defendant also takes issue with the fact that
   28   Plaintiff always alleges a “dual purpose” for visiting a

                                            21
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 22 of 23 Page ID #:364



    1   business—to complete some task associated with the
    2   business and to examine it for ADA violations—but the
    3   “the textual and factual similarity of a plaintiff’s
    4   complaints, standing alone, is not a basis for finding a
    5   party to be a vexatious litigant.”               Molski, 500 F.3d at
    6   1061.     Further, as discussed above, the Ninth Circuit
    7   has not only cautioned against making credibility
    8   determinations based on a plaintiff’s ADA litigation
    9   history but also recognized “tester standing” as
   10   entirely permissible.          C.R. Educ. & Enf’t Ctr., 867 F.3d
   11   at 1096; D’Lil, 538 F.3d at 1040.
   12         At this juncture, there is insufficient evidence
   13   for the Court to “make substantive findings of
   14   frivolousness or harassment.”             Ringgold-Lockhart, 761
   15   F.3d at 1062.       And “[i]n light of the seriousness of
   16   restricting litigants’ access to the courts, pre-filing
   17   orders should be a remedy of last resort.”                 Id.
   18   Accordingly, the Court DENIES Defendant’s Motion to
   19   Declare Plaintiff a Vexatious Litigant.
   20                             III.    CONCLUSION
   21         Based on the foregoing, the Court GRANTS in part
   22   and DENIES in part the Motion as follows:
   23   (1) Defendant’s Motion to Dismiss the ADA claim is
   24         DENIED.
   25   (2) Defendant’s Motion to Dismiss the Unruh Act claim
   26         is GRANTED.       The Court DECLINES to exercise
   27         supplemental jurisdiction over the Unruh Act claim.
   28         Plaintiff’s Unruh Act claim is DISMISSED.

                                            22
Case 2:20-cv-04710-RSWL-RAO Document 27 Filed 03/25/21 Page 23 of 23 Page ID #:365



    1   (3) Defendant’s Motion to Declare Plaintiff a Vexatious
    2         Litigant is DENIED.
    3
    4   IT IS SO ORDERED.
    5
    6   DATED: March 25, 2021                  _________________________
                                                /s/ Ronald S.W. Lew
                                             HONORABLE RONALD S.W. LEW
    7
                                             Senior U.S. District Judge
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            23
